*653ORDER DISMISSING PETITION
This is an original proceeding in which Lester L. Johns, an inmate of the State penitentiary at McAlester, seeks an order of this Court directing respondents to inform petitioner of the reasons they failed to recommend him for parole, or, in the alternative, directing his immediate release on parole.
The Court of Criminal Appeals is a court of special jurisdiction limited in exercise of its powers exclusively to criminal cases. Except where the law specifically provides that such court has original jurisdiction, all exercise of power must be by virtue of its appellate jurisdiction. A writ of mandamus can issue from this Court only in exercise of or in aid of its appellate authority. See, 20 O.S.1971, §§ 40 and 41; Hurst v. Pitman, 90 Okl.Cr. 329, 213 P.2d 877; Ex parte McCollum, 90 Okl.Cr. 153, 212 P.2d 161. An order directed to a State Board or an officer is the exercise of original jurisdiction. State v. Cole, 4 Okl.Cr. 25, 109 P. 736.
For the above reasons this petition fails to invoke the jurisdiction of this Court and is hereby dismissed.
So ordered.
TOM BRETT, P. J.
HEZ J. BUSSEY, J.
C. F. BLISS, JR., J.